LAW OFFICES OF DERENTHAL & DANNHAUSER LLP LAKE MERRITT PLAZA 1, 26TH FLOOR OAKLAND, CALIFORNIA 94612 (510) 350-3070 FACSIMILE: (510) 834-8309 October 4, 2011 VIA EDGAR Daniel F. Duchovny, Special Counsel Office of Mergers and Acquisitions Securities and Exchange Commission Washington, D.C. 20549-3628 Facsimile: (202) 772-9203 Re: WNC California Housing Tax Credits, L.P. (“Issuer”) Revised Preliminary Schedule 14A FiledSeptember 29, 2011 File No. 000-20058 Amended Schedule 13E-3 Filed September 29, 2011 File No. 005-54007 Dear Mr. Duchovny: I am writing in response to your letter of October 3, 2011 regarding the above-referenced filings.The responses below are numbered to correspond to the numbering system in your letter. This letter is being filed in advance of the filing of the definitive materials described above.The Issuer intends to file and distribute definitive consent solicitation materials as soon as is practical. This letter is accompanied by a PDF of the proposed changed pages to the filings. 1.The staff’s comment is noted.We have further addressed this comment in our conversation with you. 2.The cover page to the Schedule 13E-3 has been revised to list all filing persons. 3.As discussed, we believe that each filing person has complied with the requirements cited in your letter.To clarify that this is the case, we have used a new defined term, the “Hammond General Partners,” in lieu of “its general partners.”Please also see the existing disclosure under “Purchaser.” 4.The appraisals will be filed as exhibits to the Schedule 13E-3. Daniel F. Duchovny, Special Counsel Office of Mergers and Acquisitions October 4, 2011 Page 2 5.The Issuer’s general partners have reviewed the definition of fixed charges as noted in Section8220 of the Commission’s Financial Reporting Manual (FRM). The general partners believe that the Issuer does not have any fixed charges that meet this definition. Additionally, the Issuer’s general partners have determined that the Issuer does not have any fixed charges from its equity investees as noted in Section 8250 of the FRM. Accordingly, the Issuer’s general partners believe that the disclosure of the ratio of earnings to fixed charges in Item 503(d) of Regulation S-K, and in turn, Items 1010(a)(3) and 1010(c)(4) of Regulation M-A, is inapplicable. Please contact the undersigned if you have any further questions or comments in this regard. Very truly yours, /s/ PAUL G. DANNHAUSER Paul G. Dannhauser
